 



Exhibit 10.1
AGREEMENT
     AGREEMENT made and entered into by and between Easton-Bell Sports, Inc.
(the “Company”) and Paul E. Harrington (the “Executive”), dated as of the fifth
day of March, 2008.
     For good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Company and the Executive agree as follows:
     1. Employment. Subject to the terms and conditions set forth in this
Agreement, the Company hereby offers, and the Executive hereby accepts,
employment.
     2. Term. Subject to earlier termination as hereafter provided, the
Executive’s employment hereunder shall be for a term of three years, commencing
as of the Effective Date, as defined in Section 3(a) hereof, and shall
automatically renew thereafter for successive terms of one year each. The term
of this Agreement, as from time to time renewed, is hereafter referred to as
“the term of this Agreement” or “the term hereof.”
     3. Capacity and Performance.
          (a) Commencing on a mutually agreeable date in April, 2008, unless a
later date is agreed by the parties, (the “Effective Date”), the Executive shall
serve the Company as its Chief Executive Officer (“CEO”), reporting to the Board
of Directors of the Company (the “Board”) or a committee thereof.
          (b) In addition, and without further compensation, the Executive shall
serve as a member of the Board of Directors of the Company (the “Board”) during
the term hereof and agrees also to serve as a director and/or officer of one or
more of the Company’s Immediate Affiliates (as defined in Section 14 hereof), if
so elected or appointed from time to time. At the request of the Board, upon
termination of his employment with the Company for any reason, the Executive
shall resign as a member of the Board and as an officer of the Company and shall
resign from any other positions, offices and directorships he may have with the
Company or any of its Immediate Affiliates.
          (c) During the term hereof, the Executive shall be employed by the
Company on a full-time basis. He shall have the duties and responsibilities of
CEO and such other duties and responsibilities, reasonably consistent with that
position, with respect to the business operations of the Company and its
Immediate Affiliates, as may be assigned by the Board or a committee thereof
from time to time.
          (d) Subject to business travel as necessary or desirable for the
performance of the Executive’s duties and responsibilities hereunder, the
Executive’s primary worksite during the term hereof shall be at the location of
the Company’s offices in Van Nuys, California as of the Effective Date (the “Van
Nuys Location”) or such other site as the Company may select from time to time,
provided such site is no more than thirty-five (35) miles from the Van Nuys
Location unless the Executive has expressly consented in writing thereto.

-1-



--------------------------------------------------------------------------------



 



          (e) During the term hereof, the Executive shall devote his full
business time and best efforts, business judgment, skill and knowledge
exclusively to the advancement of the business and interests of the Company and
its Immediate Affiliates and to the discharge of his duties and responsibilities
hereunder. During the term of this Agreement, the Executive may engage in
passive management of his personal investments and in such community and
charitable activities as do not individually or in the aggregate give rise to a
conflict of interest or otherwise interfere with his performance of his duties
and responsibilities hereunder. It is agreed that the Executive shall not accept
membership on a board of directors or other governing board of any Person
without the prior approval of the Board or its authorized representative. It
also is agreed that if the Board subsequently determines, and gives notice to
the Executive, that any such membership, previously approved, is materially
inconsistent with the Executive’s obligations under Section 7, Section 8 or
Section 9 of this Agreement or gives rise to a material conflict of interest,
the Executive shall cease such activity promptly following notice from the
Company.
     4. Compensation and Benefits. As compensation for all services performed by
the Executive under and during the term hereof and subject to performance of the
Executive’s duties and of the obligations of the Executive to the Company and
its Affiliates, pursuant to this Agreement or otherwise:
          (a) Base Salary.
          (i) Initially during the term hereof, the Company shall pay the
Executive a base salary at the rate of Seven Hundred and Fifty Thousand Dollars
($750,000.00) per annum, payable in accordance with the payroll practices of the
Company for its executives and subject to annual review by the compensation
committee of the Board and to increase, but not decrease, in the discretion of
such committee or the Board. The Executive’s base salary, as from time to time
increased, is hereafter referred to as the “Base Salary.”
          (ii) In the event that, to purchase a first principal residence within
commuting distance of the Company’s offices in Van Nuys, California (the
“California Home”), the Executive obtains mortgage loans on the California Home
not to exceed Three Million Dollars in total and not to exceed seventy-five
percent (75%) of the purchase price of the California Home and provided that the
Executive makes a down payment, from his personal resources, of not less than
twenty-five percent (25%) of the purchase price of the California Home and
secures mortgage loans from one or more third party lenders (that is, from
lenders other than Fenway Partners, LLC or Ontario Teachers Pension Plan Board)
that total at least twenty-five percent (25%) of the purchase price of the
California Home, the Company will provide the Executive an amount, payable
monthly with the Base Salary, equal to one-twelfth of the annual interest on the
“Subsidized Mortgage Loans,” as defined immediately below, which monthly amount
shall be grossed up for the state and federal income tax liability resulting to
the Executive, (the “Interest Subsidy”). As used here, the term “Subsidized
Mortgage Loans” means that portion of the total mortgage loans obtained by the
Executive to purchase the California Home that is in excess of twenty-five
percent (25%) of the

-2-



--------------------------------------------------------------------------------



 



purchase price and that is equal to lesser of (A) fifty percent (50%) of the
purchase price of the California Home or (B) Two Million Dollars. (For the
avoidance of doubt, to be eligible for any Interest Subsidy hereunder, the
Executive must have a down payment on the California House equal to 25% of its
purchase price and must be carrying, and paying the interest on, a third party
mortgage loan on the California House equal to not less than 25% of its purchase
price.) Any Interest Subsidy for which the Executive is eligible hereunder shall
commence on the next regular payday following the closing of the mortgage loans
obtained by the Executive in connection with the purchase of the California Home
and shall continue thereafter while the Executive’s employment under this
Agreement continues and there is principal outstanding on the Subsidized
Mortgage Loans. In the event that the Executive’s employment hereunder is
terminated by the Company other than for Cause or is terminated by the Executive
for Good Reason hereunder while an Interest Subsidy is in effect, that Interest
Subsidy will be continued, as Post-Employment Compensation (as defined in
Section 5(g) hereof), subject to the conditions set forth in said Section 5(g)
hereof, for twelve (12) months following the date of such termination, provided
that there is principal outstanding on the Subsidized Mortgage Loans. In the
event of termination of the Executive’s employment other than in accordance with
Section 5(d) or Section 5(e) hereof, the Interest Subsidy shall cease on the
date his employment terminates. The Company will review and adjust the Interest
Subsidy at reasonable intervals during the term hereof and following the final
payment hereunder both for the decline of the principal of the Subsidized
Mortgage Loans and to true up for federal and state income taxes imposed on the
Executive as a result of the Interest Subsidy paid hereunder; the Executive
agrees to cooperate by providing such information and supporting documentation
as the Company may reasonably request in connection with any such review; the
Company will provide the Executive a copy of the results of each such review and
supporting calculations; and the Company and the Executive each agrees to pay
promptly such amount, if any, determined by any Company review to be owed to the
other party.
          (b) Bonus Compensation. For each fiscal year completed during the term
hereof, the Executive shall have the opportunity to earn an annual bonus
(“Annual Bonus”) under the executive incentive plan then applicable to the
Company’s executives, as in effect from time to time, based on target objectives
determined by the Board or a designated committee thereof after consultation
with the Executive. The Executive’s target bonus under the executive incentive
plan shall be One Hundred Percent (100%) of the Base Salary, with a potential
for the Annual Bonus to exceed target if achievement exceeds the target
objectives. The actual amount of each Annual Bonus shall be as determined by the
Board or its designated committee. In fiscal year 2008, the Executive will be
eligible to earn an Annual Bonus as if employed from January 1, 2008; provided
he commences employment hereunder on or before April 1, 2008. If he commences
employment hereunder after April 1, 2008, any Annual Bonus earned shall be
pro-rated from the date his employment commences. Any Annual Bonus due to the
Executive hereunder will be payable not later than two and one-half months
following the close of the fiscal year for which the bonus was earned or as soon
as administratively practicable thereafter, within the meaning of Section 409A
of the Internal Revenue Code and the regulations promulgated thereunder, each as
amended (“Section 409A”). Except as otherwise provided in Section 5

-3-



--------------------------------------------------------------------------------



 



hereof, the Executive must be employed on the last day of a fiscal year in order
to be eligible to earn an Annual Bonus for that fiscal year.
          (c ) Equity Participation. As promptly as reasonably practical
following the Effective Date, Executive will be granted an award of
7,377,576.420 Class B Common Units (the “Units”) of Easton-Bell Sports, LLC (the
“LLC”) under the Easton-Bell Sports, LLC 2006 Equity Incentive Plan as amended
from time to time (the “Plan”). Such award shall be subject to the terms of the
agreement captioned “Easton-Bell Sports, LLC Class B Common Unit Certificate”
(the “Unit Certificate”), which the Executive must execute in order to receive
the award, to the terms of the Plan, and to the terms of the Easton-Bell Sports,
LLC Third Amended and Restated Limited Liability Company Agreement as amended
from time to time (the “LLC Agreement”). Any further equity awards granted to
the Executive thereunder shall be at the discretion of the Board of Managers of
the LLC.
          (d) Employee Benefit Plans. During the term hereof, the Executive
shall be entitled to participate in all “Employee Benefit Plans,” as that term
is defined in Section 3(3) of ERISA, including both health and welfare plans and
retirement plans, from time to time in effect for executives of the Company
generally, except to the extent any of the Employee Benefit Plans is duplicative
of a benefit otherwise provided to the Executive under this Agreement. The
Executive’s participation shall be subject to the terms of the applicable
Employee Benefit Plan documents and generally applicable Company policies.
          (e) Car Allowance. During the term hereof, the Company shall provide
the Executive a non-accountable expense allowance for an automobile and its
expenses in the amount of Two Thousand, Five Hundred Dollars ($2500.00) per
month.
          (f) Vacations. During the term hereof, the Executive will be entitled
to four (4) weeks of vacation per year, to be taken at such times and intervals
as shall be determined by the Executive, subject to the reasonable business
needs of the Company and with the approval of the Board or a committee thereof.
Vacation shall otherwise be governed by the policies of the Company, as in
effect from time to time.
          (g) Business Expenses. The Company will pay or reimburse the Executive
for all reasonable, customary and necessary business expenses incurred or paid
by the Executive in the performance of his duties and responsibilities
hereunder, subject to any maximum annual limit and other restrictions on such
expenses set by the Board, to such reasonable substantiation, documentation and
submission deadlines as may be specified by the Company from time to time. Any
such reimbursements shall be paid no later than December 31 of the year
following the year in which the expense was incurred.
          (h) Relocation and Temporary Housing and Travel Expenses.
          (i) The Company will reimburse the reasonable relocation expenses
incurred by the Executive in relocating to the greater Los Angeles area, subject
to the terms and conditions of the Company’s relocation and expense
reimbursement policies, as in effect at the time such expenses are incurred.
Covered relocation expenses include

-4-



--------------------------------------------------------------------------------



 



packing and moving of household goods, certain expenses associated with home
purchase as specified in applicable Company policy and certain other related
expenses associated with relocation of one household and up to three vehicles
from the Executive’s current primary residence to a new residence in the greater
Los Angeles area. Reimbursable expenses do not include points paid to buy down
the mortgage rate on the Executive’s new home. If there is not any current
Companies policy on relocations or should any relocation issues not be addressed
in current Company policies, such issues shall be as determined by the Board or
a designated committee thereof. The Company will make a gross-up payment to the
Executive for income taxes he incurs as a result of relocation reimbursement.
The Executive’s relocation must be completed while employment continues and no
later than the date which is nine (9) months following the Effective Date,
unless a later date is mutually agreed prior to that date. 
           (ii) The Company will reimburse reasonable expenses incurred by the
Executive for temporary housing and travel to and from his current home from the
Effective Date through the earlier of (A) the date the Executive has relocated
his home and family to the greater Los Angeles area and (B) the date which is
nine (9) months following the Effective Date. The Company also will reimburse
the expenses incurred by the Executive for a reasonable number of house-hunting
trips for himself and his family, with any trips in excess of three requiring
prior approval, to be provided at the discretion of the Board or its designee.
          (iii) Total payments and reimbursements for relocation, temporary
housing and related expenses pursuant to this Section 4(h) shall be in a total
amount of not more than Eighty-Five Thousand Dollars ($85,000.00). Any
reimbursements pursuant to Section 4(h)(i) or Section 4(h)(ii) shall be subject
to such reasonable substantiation, documentation and submission deadlines as may
be specified by the Company. Any such reimbursements will be paid no later than
December 31 of the year following the year in which the expense was incurred,
subject to compliance with all requirements of Section 409A.
          (i) Reimbursement of Legal Fees. The Company will reimburse the
Executive’s legal fees and expenses incurred in the negotiation of the terms and
conditions of his employment with the Company under this Agreement and the
preceding term sheet, to a maximum total reimbursement of Ten Thousand Dollars
($10,000.00), subject to such reasonable substantiation, documentation and
submission deadlines as may be specified by the Company. Any such reimbursements
shall be paid no later than December 31 of the year following the year in which
the expense was incurred.
          (j) Directors & Officers Insurance Coverage. During the term hereof,
the Company shall provide the Executive the same coverage under any directors
and officers (“D&O”) liability insurance which the Company elects to maintain as
it provides to its other executives and, after the termination of his employment
hereunder, the same rights of indemnification and contribution, and the same
coverage under any D&O liability insurance it elects to maintain, as its other
former executives. The Company shall be under no obligation hereunder, however,
to maintain any D&O liability insurance.

-5-



--------------------------------------------------------------------------------



 



     5. Termination of Employment and Severance Benefits. Notwithstanding the
provisions of Section 2 hereof, the Executive’s employment hereunder shall
terminate during the term hereof under the following circumstances:
          (a) Death. In the event of the Executive’s death during the term
hereof, the Executive’s employment hereunder shall immediately and automatically
terminate. In such event, promptly following the date of termination of the
Executive’s employment with the Company (hereafter, the “Date of Termination”),
the Company shall pay promptly to his estate the Final Compensation (as defined
in Section 14 hereof). In addition to Final Compensation: (A) The Company will
pay to the Executive’s estate an Annual Bonus for the fiscal year in which the
Date of Termination occurs, determined by multiplying the Annual Bonus the
Executive would have received had he continued employment through the last day
of that fiscal year by a fraction, the numerator of which is the number of days
he was employed during the fiscal year, through the Date of Termination, and the
denominator of which is 365 (a “Final Pro-Rated Bonus”). Such Final Pro-Rated
Bonus will be payable at the time annual bonuses are paid to Company executives
generally under its executive incentive plan. (B) The Company will pay the full
premium cost of health and dental plan coverage for each of Executive’s
qualified beneficiaries for eighteen (18) months from the Date of Termination or
until the date the qualified beneficiary ceases to be eligible for coverage
continuation under the federal law commonly known as “COBRA”; provided, however,
that in order to be eligible for the Company’s payments hereunder the qualified
beneficiary must elect in a timely manner to continue coverage under the
Company’s health and dental plans under COBRA. (C) The executor or administrator
of the Executive’s estate, as applicable, may put the Executive’s vested Units
to the LLC at “Fair Market Value” (as defined in the Unit Certificate), provided
he/she does so within one hundred and twenty (120) days following the Date of
Termination. Payment by the LLC may be by cash or promissory note in accordance
with those provisions governing the purchase and sale of management Units
contained in the LLC Agreement (or any successor corporate governance document).
Any equity in the LLC held by the Executive on the Date of Termination shall
otherwise be governed by the terms of the Unit Certificate, the Plan and the LLC
Agreement, as applicable.
          (b) Disability.
          (i) The Company may terminate the Executive’s employment hereunder,
upon notice to the Executive, in the event that the Executive becomes disabled
during his employment through any illness, injury, accident or condition of
either a physical or psychological nature and, as a result, is unable to perform
substantially all of his duties and responsibilities hereunder, notwithstanding
the provision of any reasonable accommodation (exclusive of the leave of absence
provided hereunder), for one hundred and eighty (180) days during any period of
three hundred and sixty-five (365) consecutive calendar days. In the event of
such termination, and provided that the Executive satisfies in full all of the
conditions set forth in Section 5(g) hereof, then, in addition to Final
Compensation, the Company shall provide the Executive the following: (A) The
Company will pay the Executive a Final Pro-Rated Bonus for the fiscal year in
which the Date of Termination occurs, payable at the time annual bonuses are
paid to

-6-



--------------------------------------------------------------------------------



 



Company executives generally under its executive incentive plan or, if later, on
the tenth (10th) business day following the later of the effective date of the
Release of Claims, as defined in Section 5(g) below, or the date the Release of
Claims is received by the person designated by the Company to receive notices on
its behalf in accordance with Section 19 hereof. (B) The Company will pay the
full premium cost of health and dental plan coverage for Executive and his
qualified beneficiaries for eighteen (18) months following the Date of
Termination or until the date the Executive and his qualified beneficiaries
cease to be eligible for coverage continuation under COBRA; provided, however,
that in order to be eligible for the Company’s premium payments hereunder the
Executive and each qualified beneficiary must elect in a timely manner to
continue coverage under the Company’s health and dental plans under COBRA.
(C) The Executive may put his vested Units to the LLC at Fair Market Value (as
defined in the Unit Certificate), provided he does so within one hundred and
twenty (120) days following the Date of Termination. Payment by the LLC may be
by cash or promissory note in accordance with those provisions governing the
purchase and sale of management Units contained in the LLC Agreement (or any
successor corporate governance document). Any equity in the LLC held by the
Executive on the Date of Termination shall otherwise be governed by the terms of
the Unit Certificate, the Plan and the LLC Agreement, as applicable. (D) In the
event that the Company had not provided the Executive the opportunity to
participate in a long-term disability insurance plan, the Company will continue
to pay the Executive the Base Salary from the Date of Termination until the
expiration of six (6) months thereafter or, if earlier, until the date the
Executive recovers sufficiently from his illness or injury to resume work on a
substantially full-time basis (the “Recovery Date”), with payments commencing at
the next regular Company payday for executives which is at least five business
days following the later of the effective date of the Release of Claims or the
date the Release of Claims signed by the Executive is received by the person
designated by the Company to receive notices on its behalf in accordance with
Section 19 hereof, but with the first payment retroactive to the day immediately
following the Date of Termination.
          (ii) The Board may designate another employee to act in the
Executive’s place during any period of the Executive’s disability.
Notwithstanding any such designation, the Executive shall continue to receive
compensation and benefits in accordance with Sections 4(a) through 4(e) of this
Agreement, subject to the terms and conditions of any plans, policies,
agreements and other documents to which reference is made therein (collectively,
the “Plan Documents”), while his disability continues until the Executive
becomes eligible for disability income benefits under any disability plan in
which he is a participant as a result of his employment with the Company or
until he recovers sufficiently to resume his duties and responsibilities
hereunder (provided he does so within the aforesaid one hundred and eighty
(180) days or such longer period as the Board in its discretion may provide) or
until the termination of his employment, whichever shall first occur. If, while
his employment hereunder continues, the Executive is receiving disability income
benefits under any such disability plan, the Executive shall not be eligible to
receive the Base Salary, but shall continue to be eligible for payments and
benefits in accordance with Sections 4(b) through 4(e) of this Agreement,
subject to

-7-



--------------------------------------------------------------------------------



 



the terms and conditions of the Plan Documents, until the earlier to occur of
his recovery or the termination of his employment under this Agreement.
          (iii) If any question shall arise as to whether during any period the
Executive is disabled through any illness, injury, accident or condition of
either a physical or psychological nature so as to be unable to perform
substantially all of his duties and responsibilities hereunder, the Executive
may, and at the request of the Company shall, submit to a medical examination by
a physician selected by the Company to whom the Executive or his duly appointed
guardian, if any, has no reasonable objection to determine whether the Executive
is so disabled and such determination shall for the purposes of this Agreement
be conclusive of the issue. If such question shall arise and the Executive shall
fail to submit to such medical examination, the Company’s determination of the
issue shall be binding on the Executive.
          (c) By the Company for Cause. The Company may terminate the
Executive’s employment hereunder for Cause at any time upon notice to the
Executive setting forth in reasonable detail the nature of such Cause. For
purposes of this Agreement, “Cause” shall be limited to: (i) Executive’s
indictment, charge or conviction of, or plea of nolo contendere to, (A) a felony
or (B) any other crime involving fraud or material financial dishonesty or
(C) any other crime involving moral turpitude that might be reasonably expected
to, or does, materially adversely effect the Company or any of its Affiliates,
whether that effect to economics, to reputation or otherwise; (ii) Executive’s
gross negligence or willful misconduct with regard to the Company or any of its
Affiliates, including but not limited to its Immediate Affiliates, which has a
material adverse impact on Company or its Affiliates, whether economic or to
reputation or otherwise; (iii) Executive’s refusal or willful failure to
substantially perform his duties or to follow a material lawful written
directive of the Board or its designee within the scope of the Executive’s
duties hereunder which in either case remains uncured or continues after twenty
(20) days’ written notice from the Board which references the potential for a
“for Cause” termination and specifies in reasonable detail the nature of the
refusal or willful failure which must be cured; (iv) Executive’s theft, fraud or
any material act of financial dishonesty related to the Company or any of its
Affiliates; (v) the failure by the Executive to disclose any legal impediments
to his employment by the Company or his breach of any of his obligations to a
former employer in connection with his employment by the Company (e.g., his
disclosure or use of proprietary confidential information of a former employer
on behalf of the Company without such former employer’s consent); provided that
Executive has been provided with written notification of any of the foregoing
and has been given five (5) days to present any mitigating, corrective or
clarifying information to the Board; (vi) the Executive’s breach or violation of
those provisions of this Agreement setting forth the Executive’s obligations
with respect to confidentiality, non-competition and non-solicitation; or
(vii) the Executive’s breach of any other material provision of this Agreement
unless corrected by the Executive within twenty (20) days of the Company’s
written notification to the Executive of such breach. In the event of such
termination, the Company shall have no obligation to the Executive under this
Agreement other than provision of Final Compensation. Any equity in the LLC held
by the Executive on the Date of Termination hereunder shall be governed by the
terms of the Unit Certificate, the Plan and the LLC Agreement, as applicable.

-8-



--------------------------------------------------------------------------------



 



          (d) By the Company other than for Cause. The Company may terminate the
Executive’s employment hereunder other than for Cause at any time upon notice to
the Executive. In the event of such termination, whether preceding or following
a Change of Control (as defined in Section 14 hereof) and provided that the
Executive satisfies in full all of the conditions set forth in Section 5(g)
hereof, then, in addition to Final Compensation, the Executive, as compensation
for his satisfying of those conditions, shall be entitled to the following:
(i) The Company shall pay the Executive a Final Pro-Rated Bonus for the fiscal
year in which the Date of Termination occurs, payable at the time annual bonuses
are paid to Company executives generally under its executive incentive plan or,
if later, on the tenth (10th) business day following the later of the effective
date of the Release of Claims or the date the Release of Claims, signed by the
Executive, is received by the Chair of the Board on behalf of the Company.
(ii) The Company shall pay the Executive compensation for the period of
twenty-four (24) months following the Date of Termination, at the rate of
one-twelfth of the Base Salary per month, commencing on the next regular Company
payday for its executives that is at least five (5) business days following the
later of the effective date of the Release of Claims or the date the Release of
Claims, signed by the Executive, is received by the person designated by the
Company to receive notices on its behalf in accordance with Section 19 hereof,
but with the first payment being retroactive to the day immediately following
the Date of Termination. (iii) The Company will pay the full premium cost of
health and dental plan coverage for Executive and his qualified beneficiaries
until the earliest to occur of the expiration of eighteen (18) months following
the Date of Termination, the date the Executive becomes eligible for
participation in health and dental plans of another employer or the date the
Executive ceases to be eligible for participation under the Company’s health and
dental plans under COBRA; provided, however, that, in order to be eligible for
the Company’s payments hereunder, the Executive and each of his qualified
beneficiaries must elect in a timely manner to continue coverage under the
Company’s health and dental plans under COBRA. (iv) The Executive may put his
vested Units to the LLC at seventy-five percent (75%) of Fair Market Value (as
defined in the Unit Certificate), provided he does so within one hundred and
twenty (120) days following the date of termination. Payment by the LLC may be
by cash or promissory note in accordance with those provisions governing the
purchase and sale of management Units contained in the LLC Agreement (or any
successor corporate governance document). Any Units in the LLC held by the
Executive on the Date of Termination otherwise shall be governed by the terms of
the Unit Certificate, the Plan and the LLC Agreement, as applicable. (v) The
Company will pay the Executive any Interest Subsidy due him following the Date
of Termination in accordance with Section 4(a)(ii) hereof.
          (e) By the Executive for Good Reason. The Executive may terminate his
employment hereunder for Good Reason, whether preceding or following a Change of
Control, by providing notice to the Company of the condition giving rise to the
Good Reason no later than thirty (30) days following the occurrence of the
condition, by giving the Company thirty (30) days to remedy the condition and by
terminating employment for Good Reason within thirty (30) days thereafter if the
Company fails to remedy the condition. For purposes of this Agreement, “Good
Reason” shall mean, without the Executive’s consent, the occurrence of any one
or more of the following events: (i) the material breach of this Agreement by
the Company; (ii) a material diminution of the Executive’s title as Chief
Executive Officer or of any of the Executive’s significant duties, authority or
responsibilities; (iii) any reduction in or failure to pay

-9-



--------------------------------------------------------------------------------



 



the Base Salary; or (iv) any relocation of the Executive’s primary worksite to a
site that is more than thirty-five (35) miles from the Van Nuys Location. In the
event of termination in accordance with this Section 5(e), and provided that the
Executive satisfies in full all of the conditions set forth in Section 5(g)
hereof, then, in addition to Final Compensation, the Company shall provide the
Executive the same bonus, compensation, premium payments and Interest Subsidy he
would have received under clauses (i), (ii), (iii) and (v) of Section 5(d) had
his employment been terminated by the Company other than for Cause and the
Executive may put his vested Units to the LLC at Fair Market Value (as defined
in the Unit Certificate), provided he does so within one hundred and twenty
(120) days following the Date of Termination, with payment by the LLC being made
by cash or promissory note in accordance with those provisions governing the
purchase and sale of management Units contained in the LLC Agreement (or any
successor corporate governance document). Any equity in the LLC held by the
Executive on the Date of Termination shall otherwise be governed by the terms of
the Unit Certificate, the Plan and the LLC Agreement, as applicable.
          (f) By the Executive Other than for Good Reason. The Executive may
terminate his employment hereunder at any time upon sixty (60) days’ notice to
the Company. In the event of termination of the Executive pursuant to this
Section 5(f), the Board may elect to waive the period of notice, or any portion
thereof, and, if the Board so elects, the Company will pay the Executive his
Base Salary for the initial sixty (60) days of the notice period (or for any
remaining portion of thereof). The Company’s only other obligation to the
Executive hereunder shall be for Final Compensation, if any. Any equity in the
LLC held by the Executive on the Date of Termination hereunder shall be governed
by the terms of the Unit Certificate, the Plan and the LLC Agreement, as
applicable.
          (g) Conditions. The Executive’s eligibility to receive and retain any
“Post-Employment Compensation” (meaning any and all compensation, of any kind,
provided under this Agreement in connection with or following termination of
employment, exclusive of Final Compensation) is subject to full satisfaction of
all of the following as well as the covenant of confidentiality set forth in
Section 7 below and the assignment of rights to Intellectual Property (as
hereafter defined), but with the express understanding and agreement of the
parties that the Executive is free to elect not to comply with clause (i) below
and is free not to forbear from competition or solicitation as set forth in
clauses (ii), (iii) and (iv) immediately below, but that his right to any
Post-Employment Compensation under this Agreement is expressly conditioned on
compliance with said clause (i) and the forbearance required under all of said
clauses (ii), (iii) and (iv), as well as his full satisfaction of his
obligations under the covenant of confidentiality and assignment of rights to
Intellectual Property (which obligations are not optional and shall survive any
termination, howsoever occurring). The conditions to receipt of Post-Employment
Compensation are as follows:
          (i) The Executive’s execution and return, to the person designated by
the Company to receive notices on its behalf in accordance with Section 19
hereof, of a timely and effective release of claims in the form attached hereto
and marked Exhibit A (“Release of Claims”), within the time period specified
therein. The Release of Claims

-10-



--------------------------------------------------------------------------------



 



creates legally binding obligations and the Company therefore advises the
Executive to consult an attorney before signing it.
          (ii) Forbearance by the Executive for twenty-four (24) months
following the Date of Termination from competition with the business of the
Company and its Immediate Affiliates anywhere in the world where the Company or
any of those Immediate Affiliates is doing business, whether as owner, partner,
investor, consultant, agent, employee, co-venturer or otherwise. Specifically,
but without limiting the foregoing, in order to satisfy this condition, the
Executive must forbear from engaging in any activity that is competitive, or is
in preparation to engage in competition, with the business of the Company and
its Immediate Affiliates and further the Executive must forbear from working or
providing services, in any capacity, whether as an employee, independent
contractor or otherwise, whether with or without compensation, for or to any
person or entity engaged in the business of the Company and its Immediate
Affiliates. The business of the Company and its Affiliates is sporting hard
goods. For illustrative purposes only, competitors of the Company and its
Immediate Affiliates on the date of this Agreement include Amer Sports
Corporation and Jarden Corporation and their respective subsidiaries. The
foregoing condition, however, shall not fail to be met solely due to the
Executive’s passive ownership of less than 3% of the equity securities of any
publicly traded company.
          (iii) Forbearance by the Executive for twenty-four (24) months
following the Date of Termination from any direct or indirect solicitation or
encouragement of any of the Customers of the Company or any of its Immediate
Affiliates to terminate or diminish their relationship with the Company or any
of its Immediate Affiliates and from any direct or indirect solicitation or
encouragement of any of the Customers or Prospective Customers of the Company or
any of its Immediate Affiliates to conduct with himself or any other Person (as
defined in Section 14 hereof) any business or activity which such Customer or
Prospective Customer conducts or could conduct with the Company or any of its
Immediate Affiliates. For purposes of this Section 5(g), a Customer is a person
or entity which was such at any time during the twelve (12) months prior to the
Date of Termination and a Potential Customer is a person or entity contacted by
the Company or any of its Immediate Affiliates to become such at any time within
twelve (12) months prior to the Date of Termination other than by general
advertisement, provided, in each case, that the Executive had contact with such
Customer or Potential Customer through his employment or other associations with
the Company or had access to Confidential Information that would assist in his
solicitation of such Customer or Potential Customer in competition with the
Company or any of its Immediate Affiliates.
          (iv) Forbearance by the Executive for twenty-four (24) months
following the Date of Termination from directly or indirectly hiring or
otherwise engaging the services of any employee, independent contractor or other
agent providing services to the Company or any of its Immediate Affiliates and
from soliciting any such employee, independent contractor or agent to terminate
or diminish his/her/its

-11-



--------------------------------------------------------------------------------



 



relationship with the Company or any of its Immediate Affiliates. For purposes
of this Section 5(g), an employee, independent contractor or agent means any
Person who was performing services for the Company or any of its Immediate
Affiliates in such capacity at any time during the twelve (12) months
immediately preceding the Date of Termination.
          (h) Timing of Payments. Notwithstanding anything to the contrary in
this Agreement, if at the time of the Executive’s separation from service the
Executive is a “specified employee,” as hereinafter defined, no payment shall be
made to the Executive before the date which is six months after he separates
from service (within the meaning of Section 409A), except to the extent of
amounts that do not constitute a deferral of compensation within the meaning of
Treasury regulations 1.409A-1(b) (including without limitation by reason of the
safe harbor set forth in 1.409A-1(b)(9)(iii)), benefits which qualify as
excepted welfare benefits pursuant to Section 409A, or other amounts or benefits
that are not subject to the requirements of Section 409A. For purposes of this
Section, “separation from service” shall be determined in a manner consistent
with subsection (a)(2)(A)(i) of Section 409A and the term “specified employee”
shall mean an individual determined by the Company to be a specified employee as
defined in subsection (a)(2)(B)(i) of Section 409A.
     6. Effect of Termination. The provisions of this Section 6 shall apply to
any termination of the Executive’s employment under this Agreement, whether
pursuant to Section 5 or otherwise.
          (a) Provision by the Company of Final Compensation, if any, to which
the Executive is entitled and Post-Employment Compensation, if any, which the
Executive earns under the applicable termination provision of Section 5 shall
constitute the entire obligation of the Company to the Executive hereunder
following termination of his employment by the Company. The Executive shall
promptly give the Company notice of all facts necessary for the Company to
determine the amount and duration of its obligations in connection with any
termination pursuant to Section 5 hereof.
          (b) Except for health and dental plan participation continued in
accordance with COBRA, the Executive’s participation in Employee Benefit Plans
shall terminate pursuant to the terms of the applicable Plan Documents based on
the Date of Termination without regard to any Post-Employment Compensation
earned by the Executive following the Date of Termination.
          (c) Provisions of this Agreement shall survive any termination if so
provided herein or if necessary or desirable to accomplish the purposes of other
surviving provisions, including without limitation the conditions to receipt of
Post-Employments Compensation set forth in Section 5(g) and the obligations of
the Executive under Sections 7 and 8 hereof. The Executive recognizes that,
except as expressly provided in Section 5(d), Section 5(e) or Section 5(f) (with
respect to Base Salary for any notice period waived) and except with respect to
Interest Subsidy payable after termination of employment in accordance with
Section 4(a)(ii) hereof, no compensation is earned after termination of
employment.

-12-



--------------------------------------------------------------------------------



 



     7. Confidential Information.
          (a) The Executive acknowledges that the Company and its Affiliates
continually develop Confidential Information (as defined in Section 14 hereof);
that the Executive may develop Confidential Information for the Company or its
Affiliates; and that the Executive may learn of Confidential Information during
the course of employment. The Executive will comply with the policies and
procedures of the Company and its Affiliates for protecting Confidential
Information and shall not disclose to any Person or use, other than as required
by applicable law or for the proper performance of his duties and
responsibilities to the Company and its Affiliates, any Confidential Information
obtained by the Executive incident to his employment or other association with
the Company or any of its Affiliates. The Executive understands that this
restriction shall continue to apply after his employment terminates, regardless
of the reason for such termination.
          (b) All documents, records, tapes and other media of every kind and
description relating to the business, present or otherwise, of the Company or
any of its Affiliates and any copies, in whole or in part, thereof (the
“Documents”), whether or not prepared by the Executive, shall be the sole and
exclusive property of the Company and its Affiliates. The Executive shall
safeguard all Documents and shall surrender to the Company at the time his
employment terminates, or at such earlier time or times as the Board or its
designee may specify, all Documents and all other property of the Company and
its Affiliates then in the Executive’s possession or control.
     8. Assignment of Rights to Intellectual Property. The Executive shall
promptly and fully disclose all Intellectual Property (as defined in Section 14
hereof) to the Company. The Executive hereby assigns and agrees to assign to the
Company (or as otherwise directed by the Company) the Executive’s full right,
title and interest in and to all Intellectual Property. The Executive agrees to
execute any and all applications for domestic and foreign patents, copyrights or
other proprietary rights and to do such other acts (including without limitation
the execution and delivery of instruments of further assurance or confirmation)
requested by the Company to assign the Intellectual Property to the Company and
to permit the Company to enforce any patents, copyrights or other proprietary
rights to the Intellectual Property. The Executive will not charge the Company
for time spent in complying with these obligations. All copyrightable works that
the Executive creates during the course of his employment by the Company and
which pertains to the business of the Company or any of its Affiliates or is
suggested by any work performed by the Executive for the Company or any of its
Affiliates or makes use of Confidential Information shall be considered “work
made for hire” and, upon creation, shall be owned exclusively by the Company or
its applicable Affiliate.
     9. Restricted Activities. The Executive agrees that certain restrictions on
his activities during his employment are necessary to protect the goodwill,
Confidential Information and other legitimate interests of the Company and its
Affiliates:
          (a) While the Executive is employed by the Company, the Executive
shall not, directly or indirectly, whether as owner, partner, investor,
consultant, agent, employee, co-venturer or otherwise, compete with the Company
or any of its Affiliates anywhere in the world

-13-



--------------------------------------------------------------------------------



 



or undertake any planning for competition with the Company or any of its
Affiliates. Specifically, but without limiting the foregoing, the Executive
agrees not to engage in any manner in any activity that is directly or
indirectly competitive or potentially competitive with the business of the
Company or any of its Affiliates as conducted or under consideration at any time
during the Executive’s employment or to provide services in any capacity to a
Person which is a competitor of the Company or any of its Affiliates.
          (b) The Executive agrees that, while he is employed by the Company,
and excluding any activities undertaken on behalf of the Company or any of its
Affiliates in the course of his duties, he will not hire or attempt to hire any
employee of the Company or any of its Affiliates; assist in such hiring by any
Person; encourage any such employee to terminate his or her relationship with
the Company or any of its Affiliates; or solicit or encourage any customer of
the Company or any of its Affiliates to terminate or diminish its relationship
with them; or solicit or encourage any customer or potential customer of the
Company or any of its Affiliates to conduct with any Person any business or
activity which such customer or potential customer conducts or could conduct
with the Company or any of its Affiliates.
          (c) The Executive agrees that during his employment by the Company he
shall not publish any work that disparages the Company or any of its Affiliates,
their management or their business or the Products.
     10. Enforcement of Covenants. The Executive acknowledges that he has
carefully read and considered all the terms and conditions of this Agreement,
including the restraints imposed upon him pursuant to Sections 7, 8 and 9
hereof. The Executive agrees that those restraints are necessary for the
reasonable and proper protection of the Company and its Affiliates and that each
and every one of the restraints is reasonable in respect to subject matter,
length of time and geographic area. The Executive further acknowledges that,
were he to breach any of the covenants contained in Sections 7, 8 or 9 hereof,
the damage to the Company and its Affiliates would be irreparable. The Executive
therefore agrees that the Company, in addition to any other remedies available
to it, shall be entitled to preliminary and permanent injunctive relief against
any breach or threatened breach by the Executive of any of said covenants,
without having to post bond. The parties further agree that, in the event that
any provision of Section 7, 8 or 9 hereof shall be determined by any court of
competent jurisdiction to be unenforceable by reason of its being extended over
too great a time, too large a geographic area or too great a range of
activities, such provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law.
     12. Conflicting Agreements. The Executive hereby represents and warrants
that the execution of this Agreement and the performance of his obligations
hereunder will not breach or be in conflict with any other agreement to which
the Executive is a party or is bound and that the Executive is not now subject
to any covenants against competition or similar covenants or any court order or
other legal obligation that would affect the performance of his obligations
hereunder. The Executive will not disclose to or use on behalf of the Company
any proprietary information of Reebok International Ltd. or any other third
party without such party’s consent.

-14-



--------------------------------------------------------------------------------



 



     13. Indemnification. The Company shall indemnify the Executive to the
fullest extent permitted by applicable law. Executive’s right to indemnification
shall include the right to be paid by the Company the expenses incurred in
defending any covered proceeding in advance of its final disposition, provided
that Executive shall repay any advanced amounts if it shall be ultimately
determined that the Executive is not entitled to be indemnified for such
expenses under this Agreement or otherwise. The Executive agrees promptly to
notify the Company of any actual or threatened claim arising out of or as a
result of his employment or offices with the Company or any of its Affiliates.
     14. Definitions. Words or phrases which are initially capitalized or are
within quotation marks shall have the meanings provided in this Section and as
provided elsewhere herein. For purposes of this Agreement, the following
definitions apply:
          (a) “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the entity specified,
where control may be by management authority or equity interest.
          (b) “Change of Control” shall mean the occurrence of (a) any change in
the ownership of the capital equity of the LLC, if, immediately after giving
effect thereto, (i) the Investors (as defined below) and their Affiliates will
hold, directly or indirectly, less than 50% of the number of Common Units held
by the Investors and their Affiliates as of the date immediately prior to such
Change of Control, or (ii) any Person (as defined within this paragraph) other
than the Investors and their Affiliates will hold, directly or indirectly,
greater than 50% of the number of outstanding Common Units of the LLC; or
(b) any sale or other disposition of all or substantially all of the assets of
the LLC (including, without limitation, by way of a merger or consolidation or
through the sale of all or substantially all of the stock or membership
interests of its subsidiaries or sale of all or substantially all of the assets
of the LLC and its direct and indirect subsidiaries, taken as a whole) to
another Person (the “Change of Control Transferee”) if, immediately after giving
effect thereto, any Person (or group of Persons acting in concert) other than
the Investors and their Affiliates will have the power to elect a majority of
the members of the board of managers or board of directors (or other similar
governing body) of the Change of Control Transferee. For purposes of this
Section 14(b): A “Person” shall have the meaning ascribed to that term in
section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 and
“Investors” shall mean all Unit-holders of the LLC as of the date of this
Agreement, including without limitation Fenway Partners, Inc., American Capital
Strategies Ltd., Antares Capital Corporation, Bell Sports Holdings, LLC, Bell
Sports 2001, LLC, Bell Sports 2001 Coinvestors, LLC and Bell Sports 2001
Investments, LLC.
          (c) “Confidential Information” shall mean any and all information of
the Company and its Affiliates that is not generally known by those with whom
the Company or any of its Affiliates competes or does business, or with whom the
Company or any of its Affiliates plans to compete or do business, including
without limitation (i) information related to the Products, technical data,
methods, processes, know-how and inventions of the Company and its Affiliates,
(ii) the development, research, testing, marketing and financial activities and
strategic plans of the Company and its Affiliates, (iii) the manner in which
they operate, (iv) their costs and sources of supply, (v) the identity and
special needs of the customers and prospective

-15-



--------------------------------------------------------------------------------



 



customers of the Company and its Affiliates and (vi) the persons and entities
with whom the Company and its Affiliates have business relationships and the
nature and substance of those relationships. Confidential Information also
includes any information that the Company or any of its Affiliates may receive
or has received from customers, subcontractors, suppliers or others, with any
understanding, express or implied, that the information would not be disclosed.
Confidential Information does not include information that enters the public
domain, other than through a breach by the Executive or another Person of an
obligation of confidentiality to the Company or one of its Affiliates.
          (d) “Final Compensation” means (i) Base Salary earned but not paid
through the Date of Termination, (ii) pay at the final rate of the Base Salary
for any vacation earned but not used through the Date of Termination, (iii) any
Annual Bonus earned but unpaid for the fiscal year preceding that in which the
Date of Termination occurs and (iv) any business expenses incurred by the
Executive but un-reimbursed on the Date of Termination, provided that such
expenses and required substantiation and documentation are submitted prior to,
or within sixty (60) days following, the Date of Termination and that such
expenses are reimbursable under Company policy.
          (e) “Immediate Affiliates” of the Company are its direct and indirect
subsidiaries, its direct and indirect parents and their other direct and
indirect subsidiaries (excluding the Company itself).
          (f) “Intellectual Property” means any invention, formula, process,
discovery, development, design, innovation or improvement (whether or not
patentable or registrable under copyright statutes) made, conceived, or first
actually reduced to practice by the Executive solely or jointly with others,
during his employment by the Company; provided, however, that, as used in this
Agreement, the term “Intellectual Property” shall not apply to any invention
that the Executive develops on his own time, without using the equipment,
supplies, facilities or trade secret information of the Company or any of the
Immediate Affiliates to which the Executive has access as a result of his
employment, unless such invention relates at the time of conception or reduction
to practice of the invention (i) to the business of the Company or such
Immediate Affiliate, (ii) to the actual or demonstrably anticipated research or
development of the Company or of any Immediate Affiliates to which the Executive
has access as a result of his employment or (iii) results from any work
performed by the Executive for the Company.
          (g) Other than for purposes of Section 14(b), above, “Person” means an
individual, a corporation, a limited liability company, an association, a
partnership, an estate, a trust and any other entity or organization, other than
the Company or any of its Affiliates.
          (h) “Products” means all products planned, researched, developed,
tested, manufactured, sold, licensed, leased or otherwise distributed or put
into use by the Company or any of its Affiliates, together with all services
provided or planned by the Company or any of its Affiliates, during the
Executive’s employment.

-16-



--------------------------------------------------------------------------------



 



     15. Withholding. All payments made by the Company under this Agreement
shall be reduced by any tax or other amounts required to be withheld by the
Company under applicable law.
     16. Assignment. Neither the Company nor the Executive may make any
assignment of this Agreement or any interest herein, by operation of law or
otherwise, without the prior written consent of the other; provided, however,
that the Company may assign its rights and obligations under this Agreement
without the consent of the Executive in the event the Company shall hereafter
effect a corporate reorganization, consolidate with, or merge into, any Person
or transfer all or substantially all of its properties or assets to any Person.
This Agreement shall inure to the benefit of and be binding upon the Company and
the Executive, their respective successors, executors, administrators, heirs and
permitted assigns.
     17. Severability. If any portion or provision of this Agreement shall to
any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
     18. Waiver. No waiver of any provision hereof shall be effective unless
made in writing and signed by the waiving party. The failure of either party to
require the performance of any term or obligation of this Agreement, or the
waiver by either party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.
     19. Notices. Any and all notices, requests, demands and other
communications provided for by this Agreement shall be in writing and shall be
effective when delivered in person, consigned to a reputable national courier or
deposited in the United States mail, postage prepaid, registered or certified,
and addressed to the Executive at his last known address on the books of the
Company or, in the case of the Company, to it c/o Timothy P. Mayhew, Fenway
Partners, LLC, 152 W. 57th St., 59th Floor, New York, NY 10019 or to such other
address as either party may specify by notice to the other actually received.
     20. Entire Agreement. This Agreement contains the entire agreement of the
parties, and supersedes all prior agreements, whether written or oral, with
respect to the Executive’s employment and all related matters, including without
limitation the term sheet between the parties that preceded this Agreement.
     21. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Board.
     22. Headings. The headings and captions in this Agreement are for
convenience only and in no way define or describe the scope or content of any
provision of this Agreement.

-17-



--------------------------------------------------------------------------------



 



     23. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument.
     24. Governing Law. This is a California contract and shall be construed and
enforced under and be governed in all respects by the laws of the State of
California, without regard to the conflict of laws principles thereof, and, for
the avoidance of doubt, shall include both the statutory and common law of
California, except to the extent preempted by federal law.
[Remainder of page intentionally left blank. Signature page follows
immediately.]

-18-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed by the Company, by its
duly authorized representative, and by the Executive, as of the date first above
written.

                  THE EXECUTIVE:   THE COMPANY:             EASTON-BELL SPORTS,
INC.        
 
               
/s/ Paul E. Harrington
  By:   /s/ Richard D. Tipton        
 
                Paul E. Harrington   Name: Richard D. Tipton            
Title:   Senior Vice President, General Counsel        
 
                Easton-Bell Sports, LLC shall be a party to this Agreement, but
solely for the purposes of Section 4(c) hereof.
 
                    EASTON-BELL SPORTS, LLC        
 
               
 
  By:   /s/ Timothy P. Mayhew        
 
                    Name: Timothy P. Mayhew             Title:   Vice President
       

-19-



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE OF CLAIMS
     FOR AND IN CONSIDERATION OF the Post-Employment Compensation that I am
eligible to earn following the termination of my employment, as that term is
defined in the employment agreement between me and Easton-Bell Sports, Inc. (the
“Company”) dated as of the fifth day of March, 2008 (the “Agreement”), which is
conditioned, inter alia, on my signing this Release of Claims and to which I am
not otherwise entitled, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, I, on my own behalf and
on behalf of my heirs, executors, administrators, beneficiaries, representatives
and assigns, and all others connected with or claiming through me, hereby
release and forever discharge the Company and its Affiliates (as that term is
defined in the Agreement) and all of their respective past, present and future
officers, directors, trustees, shareholders, employees, agents, general and
limited partners, members, managers, joint venturers, representatives,
successors and assigns, and all others connected with any of them (all of the
foregoing, collectively, the “Released”), both individually and in their
official capacities, from any and all causes of action, rights and claims of any
type or description, known or unknown, which I have had in the past, now have,
or might now have, through the date of my signing of this Release of Claims,
including without limitation any causes of action, rights or claims in any way
resulting from, arising out of or connected with my employment by the Company or
any of its Affiliates or the termination of that employment or pursuant to any
federal, state or local law, regulation or other requirement, including without
limitation Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act and the fair employment
practices laws of the state or states in which I have been employed by the
Company or any of its Affiliates, each as amended from time to time, (all of the
foregoing, in the aggregate, “Claims”)
In signing this Release of Claims, I expressly waive and relinquish all rights
and benefits afforded by Section 1542 of the Civil Code of the State of
California, and do so understanding and acknowledging the significance of such
specific waiver of Section 1542, which Section states as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Released, I
expressly acknowledge that this Release of Claims is intended to include in its
effect, without limitation, all Claims which I do not know or suspect to exist
in my favor at the time of execution hereof, and that this Release of Claims
contemplates the extinguishment of all such Claims.
Excluded from the scope of this Release of Claims is (i) any claim arising under
the terms of the Agreement after the effective date of this Release of Claim and
(ii) any right of indemnification

-20-



--------------------------------------------------------------------------------



 



or contribution that I have pursuant to the Articles of Incorporation or By-Laws
of the Company or any of its Immediate Affiliates (as that term is defined in
the Agreement).
In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the termination of my employment, but that I may consider the
terms of this Release of Claims for up to twenty-one (21) days (or such longer
period as the Company may specify) from the date my employment with the Company
terminates. I also acknowledge that I am advised by the Company and its
Affiliates to seek the advice of an attorney prior to signing this Release of
Claims; that I have had sufficient time to consider this Release of Claims and
to consult with an attorney, if I wished to do so, or to consult with any other
person of my choosing before signing; and that I am signing this Release of
Claims voluntarily and with a full understanding of its terms.
I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in the Agreement.
I understand that I may revoke this Release of Claims at any time within seven
(7) days of the date of my signing by written notice to the Company c/o Timothy
P. Mayhew, Fenway Partners, LLC, 152 W. 57th St., 59th Floor, New York, NY
10019, or to such other address as the Company party may specify and that this
Release of Claims will take effect only upon the expiration of such seven-day
revocation period and only if I have not timely revoked it.
Intending to be legally bound, I have signed this Release of Claims as of the
date written below.

         
Signature:
       
 
 
 
Paul E. Harrington    
 
       
Date Signed:
       
 
       

-21-